[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 16, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: Variflex Separate Account 1940 Act Registration Number:811-03957 1933 Act Registration Numbers:002-89328 and 333-36529 CIK:0000740583 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variflex Separate Account, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds 0000896435 February 26, 2010 American Century Variable Portfolios, Inc. 0000814680 February 23, 2010 Dreyfus Investment Portfolios 0001056707 February 12, 2010 Dreyfus Variable Investment Fund 0000813383 February 12, 2010 Legg Mason Partners Variable Equity Trust 0001176343 February 25, 2010 MFS® Variable Insurance Trust 0000918571 March 1, 2010 Neuberger Berman Advisers Management Trust 0000736913 March 5, 2010 Oppenheimer Variable Account Funds 0000752737 February 23, 2010 PIMCO Variable Insurance Trust 0001047304 March 3, 2010 Royce Capital Fund 0001006387 March 1, 2010 One Security Benefit Place * Topeka, Kansas 66636-0001 [GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] Securities and Exchange Commission March 16, 2010 Page two Underlying Management Investment Company CIK Number Date(s) Filed Rydex Variable Trust 0001064046 March 10, 2010 SBL Fund 0000217087 March 10, 2010 The Universal Institutional Funds, Inc. 0001011378 March 9, 2010 Van Kampen Life Investment Trust 0000778536 February 26, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Second Vice President and Assistant General Counsel Security Benefit Life Insurance Company One
